247 P.3d 327 (2011)
240 Or. App. 426
In the Matter of J.W., aka J.W.H., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
J.W., aka J.W.H., Appellant.
300916115; A142988.
Court of Appeals of Oregon.
Submitted December 3, 2010.
Decided January 12, 2011.
*328 James A. Palmer, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Matthew J. Lysne, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Appellant seeks reversal of the trial court's judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She contends that the trial court erred in concluding that she is a danger to others as the result of a mental disorder. See ORS 426.005(1). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court's judgment should be reversed. We agree, accept the state's concession, and reverse.
Reversed.